DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities: the phrase “the accumulation coefficient” in line 1 should be re-written as “an accumulation coefficient”.  Appropriate correction is required. Examiner suggest applicant to review the entire claim to correct abnormalities like this.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “a method” in line 10 in claim 11 is indefinite because it is not clear what method the claim is trying to disclose. It looks like the claim is claiming both apparatus and method within the same claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta US Patent No. 5,934,398.

Regarding claim 11, Hotta discloses 
 A motor stall protection apparatus (See Fig. 1), comprising a motor (Item 11) and a controller (Items 12, 18 and  60), the controller comprises a control board (Item 60) and a power board (Items 12 and 18); the control board comprises a processor (CPU) and a memory (RAM) coupled to each other (See column 6, lines 38-64), the power board is provided with a power module (Item 12) and a temperature sensor (The temperature equivalent circuit), the temperature sensor is configured to obtain a power module temperature (See column 5, lines 55-67, column 6, lines 1-33. Here Junction loss 
the processor is configured to receive a rotational speed (Via resolver) of a motor rotor, an output current of a motor stator (See column 2, lines 41-48) and the power module temperature, the memory is configured to store a computer program for the electronic data interaction, wherein the computer program is configured to be executed by the processor to implement a method based on a motor stall protection. (See column 6, lines 65-67, column 7, 1-30)

Regarding claim 12, Hotta discloses 
, wherein the motor comprises the stator, the rotor, a position sensor (Resolver) and a current sensor (Item 35), the position sensor is connected to the rotor and obtains a rotational speed of the rotor, the current sensor is connected to the stator and obtains an output current of the stator; the position sensor and the current sensor are configured to be electrically connected with the controller. (See column 2, lines 41-48, column 7, lines 1-30. Fig. 1 shows item 35 and resolver are connected to item 60)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GAO L CN110165971A.

Regarding claim 1, GAO L discloses 
A method based on a motor stall (Locked) protection (See abstract section), comprising: obtaining a rotational speed of a motor rotor and an output current of a motor stator; performing a pre-stall protection in response to the rotational speed being less than a first rotational speed threshold and the output current being greater than a first current threshold, 

    PNG
    media_image1.png
    420
    1327
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    1293
    media_image2.png
    Greyscale


wherein the performing the pre-stall protection (While counter is counting) comprises obtaining a power module (Transistor) temperature, 

    PNG
    media_image3.png
    257
    1299
    media_image3.png
    Greyscale

a stall decision value (Whether the motor enters the locked state) and a first current accumulation value; performing the stall protection in response to the first current accumulation value obtained being greater than the stall decision value; 

    PNG
    media_image4.png
    703
    1300
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    281
    1309
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    152
    1284
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    108
    1234
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    209
    1241
    media_image8.png
    Greyscale


GAO L does not explicitly say “the first step length increases as the power module temperature rises”. However, GAO L mentions that the threshold can be set according to actual situation by those skilled. As a result, it would have been obvious to one having skilled in the art  before the effective filing date of the claimed invention to increase the threshold as the temperature increase to account for higher tolerances.

    PNG
    media_image9.png
    98
    1208
    media_image9.png
    Greyscale


Regarding claim 10, GAO L discloses 
, wherein the rotational speed is obtained through a position sensor, the output current is obtained through a current sensor, and the power module temperature is obtained through a temperature sensor. (Sensors are inherently present to detect the current, temperature and the speed)
    PNG
    media_image10.png
    193
    975
    media_image10.png
    Greyscale



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GAO L CN110165971A in a view of Schulz et al. US Patent No. 9,481,254 b1.

Regarding claim 2, GAO L does not teach but Schulz teaches reducing a switching frequency of the power module (Step 670) in response to the rotational speed being less than a first rotational speed threshold (Step 680) and the output current being greater than a first current threshold (Step 660) (See column 10, lines 50-67).

Accordingly, it would have been obvious to one having skilled in the art  before the effective filing date of the claimed invention to reduce the switching frequency based on the speed and the current as disclosed by Schulz in GAO L teachings to improve the .


Allowable Subject Matter
Claims 3-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 3-5 in particular specify the specific condition to obtain the stall condition, the first current accumulation, and the stall protection coefficient respectively. Claims 6 and 13 further specifies steps of performing the pre-stall or the stall protection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HUANG X (CN110265974A) discloses judging a rotating speed and a temperature against a threshold to check the motor in the blocked state.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846